Case 3:16-cr-00462-CRB Document 516-1 Filed 04/10/19 Page 1 of 4




   E,XHIBIT A
             Case 3:16-cr-00462-CRB Document 516-1 Filed 04/10/19 Page 2 of 4




 1   DAVrD L. ANDERSON (CABN 149604)
     United States Attomey
 2
     HAT LTE HOFFMAN (CABN 210020)
 J   Chiel Criminal Division
 4   ROBERT S. LEACH (CABN 196191)
     ADAM A. REEVES
 5   WILLIAM
     Assistant Ilnited States Attorneys
 6
             450 Golden Gate Avenue, Box 36055
 7           San Francisco, California 9 41 02-3 49 5
             Telephone: (415) 436-7 453
 8           Fax: (415) 436-1234
             robert.leach@usdoj. gov
 9
     Attorneys for United States of America
10
                                      LINITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
l2
                                          SAN FRANCISCO DIVISION
13
     UNITED STATES OF AMERICA,                            )   Case   No. CR 16-00462 CRB
t4                                                        )
             Plaintifi                                    ) DECLARATION OF ALEXANDRA
15                                                        ) BRYANT IN SUPPORT OF THE
         v                                                ) I.INITED STATES' POST-HEARING
t6                                                        ) BRIEF REGARDING GAIN/LOSS
     SUSHOVAN TAREQUE HUSSAIN,                            )
17                                                        )
             Defendant.                                   )
18                                                        )
                                                          )
T9

20           I, Alexandra Bryant, state as follows:

21           1.      I am a Special Agent with the FBI and have       been so employed since 2017   .I   have
22   been assigned to the San Francisco Division of the FBI since August 2017. As part of my

23   assigned duties,    I investigate possible violations of federal criminal law. Specifically, I am
24   responsible for investigating complex financial crimes. I successfully completed the twenty

25   weeks of New Agent Training at the FBI Academy in
                                                       Quantico, Virginia in July 2OlT.During
26   that time, I received training in physical surveillance, legal statutes and procedures,
                                                                                             financial
27   investigations, money laundering techniques, investigative procedures,
                                                                            asset identification,
28   forfeiture and seizure, confidential source management, and electronic
                                                                            surveillance techniques,

     DECLARATION OF ALEXANDRA BRYANT
     CASE NO. CR 16-00462 CRB
               Case 3:16-cr-00462-CRB Document 516-1 Filed 04/10/19 Page 3 of 4




 1   including Title III monitoring. During my career with the FBI, I have received training in the

 2   investigation of various types of fraud and the use of sophisticated investigative techniques. In

 J   addition, I have participated in criminal investigations involving fraud and money laundering. I

 4   am the case agent in the cases       of United   States v. Sushovan Hussain, and United States       v.


 5   Michael Lynch and Stephen Chamberlain.

 6             2.      The information contained in this Declaration is based primarily on my own

 7   investigation and information discussed at the April 8, 2019 evidentiary hearing for Sushovan

 8   Hussain.

 9             3.      Based on the trial record and documents produced to the government, on October

10   3,2011, Sushovan Hussain gained approximately $9.2 million USD from his sale of Autonomy

11   options and shares at f,25.50 per share. This gain takes into account the cost of exercising the

t2   options. If Hussain's gain was based only on the premium paid by HP (f25.50 - f 15.58                 :
13   f9.92), then Hussain gained approximately $6.1 million USD on October 3,2011.

t4             4.      Based on the trial record and documents produced to the government, on October

15   3,2011, Michael Lynch gained approximately $525.7 million USD from his sale of Autonomy

t6   options and shares at f25.50 per share. This gain takes into account the cost of exercising the

l7   options and the cost basis for the shares sold. If Lynch's gain was based only on the premium

18   paid by HP, then Lynch gained approximately $3             15   .8   million USD on October 3 , 2011 . Table A
19   below summarizes the government's gain calculation for Hussain, Lynch, and their combined

20   gain on October 3,201l. It also includes the gain calculation suggested by the court where the

2l   gain is based on the premium paid.

22             5.      HP paid f25.50 per Autonomy share, which was a 640/o premium over the August

23   77   , 2011 price of   f I 5 .5 8. Put another way   the premium HP paid per share was f9 .92.

24             6.     Based on the Cash Offer made by HP (trial exhibit2307) there were

25   approximately 252.9 million Autonomy shares and options outstanding at the time of acquisition.

26             7.     If the court is considering Hussain's gain to be the premium he received over the
27   August 17,2011 price, then the loss to HP can similarly be calculated as the f9.92 premium paid

28   by HP for each of the 252.9 million Autonomy shares. The approximate premium paid by Hp


     DECLARATION OF ALEXANDRA BRYANT
     CASE NO. CR 16-00462 CRB                                        2
                  Case 3:16-cr-00462-CRB Document 516-1 Filed 04/10/19 Page 4 of 4




 I   resulting loss) would then be $3.9 billion USD. Table B shows the calculation for this

 2   approximate premium paid by HP.

 J

 4   TABLE A
                                           Sushovan Hussain                                      Michael Lvnch                                        Combined Gain
 5
                                   Gain on Sale   of       Gain on Sale of          Gain on Sale   of         Gain on Sale   of
                                     Exercised           Exercised Options        Exercised Options          Exercised Options                                                        Exchange Rate
                                                                                                                                                GBP                   USD
 6                                  Options and           and Shares Sold          and Shares Sold            and Shares Sold                                                             Used
                                    Shares Sold                (USD)                    (GBP)                       (USD)

 7    10/3/2011 - Acquisition at
          f25.50 share price
                                        tu*,r,1         s          s,27t,6s7             ,*,*r,r*ls                 s2s,70e,141                 ,ru,*r,ruls           s34,s8o,7ee                t.5432

 8
        10/3/2011 - Acquisition

 9        based on the €9.92            ,,,r*,^rls                 o,rrz,:o+             ,r*,rru,rrrls               38,746,t2s                 ,r*,ur,uols           31s,8s8,433                L.5432
               premium

10

11
     TABLE B
12
                                                   Approx. cost to     HP    Approx. cost to HP    Approx. costto     HP     Approx. costto HP                                                Exchange
                                                                                                                                                       Premium Paid by      Premium Paid by
13                                                     at €25.50share         at €25.50 share           at €15.58share        at €15.58 share
                                                                                                                                                          HP (GBP)             HP (USD)
                                                                                                                                                                                                Rate
                                                         price (GBP)             price (USD)              price (GBP)             price (USD)                                                   Used

14   Total Shares and options
     Purchased by HP (from
15   Cash Offer - Trial Exhibit
                                   252,933,160         f6,449,810,880        5   9,9s3,348,1s0          f3,940,707,98t       s    6,081,300,556        f2,509,702,899 53,872,M7,594            1.5432

     2307].,
     *243,469,433 shares and 9,454,327 Options
t6
1l
18   I declare under penalty of perjury that the foregoing is true and correct. Executed this 10th day

r9   of April 2019, in San Francisco, Califomia.

20

2l
22                                                                                                  Special Agent
                                                                                                    Federal Bureau of Investigation
Z)

24

25

26

27

28


     DECLARATION OF ALEXANDRA BRYANT
     CASE NO. CR I6-00462 CRB                                                                       a
                                                                                                    J
